Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: With regards to claims 1-11, the prior art of record does not disclose or fairly teach the specific circuit  configuration  with emphasis on a waveguide member formed using a first material having a first relative permittivity, the waveguide member having a first end opposite a second end, wherein a propagation direction of the waveguide member is from the first end and the second end or from the second end to the first end, and the waveguide member having a first side opposite a second side, the first side and the second side between the first and the second end.  With regards to claim 12-22, the  prior art of record does not disclose or  fairly teach the  specific method with emphasis on forming a waveguide member, the waveguide member having a first end opposite a second end, wherein a propagation direction of the waveguide member is from the first end and the second end or from the second end to the first end, and the waveguide member having a first side opposite a second side, the first side and the second side between the first and the second end. With regards to claims 23-25, the prior art of record does not disclose or fairly teach the specific circuit  configuration  with emphasis on means for forming a waveguide member, the waveguide member having a first end opposite a second end, wherein a propagation direction of the waveguide member is from the first end and the second end or from the second end to the first end, and the waveguide member having a first side opposite a second side, the first side and the second side between the first and the second end
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY E GLENN whose telephone number is (571)272-1761. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
May 6, 2022
/K.E.G/            Examiner, Art Unit 2843      

/Stephen E. Jones/            Primary Examiner, Art Unit 2843